Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 16/537860 application is in response to the communications filed August 12, 2019.
Claims 1-20 were initially submitted August 12, 2019.
Claims 1-20 are currently pending and considered below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 11-14, 
The claims each recite the limitation “wherein the sensor bank”. This limitation lacks antecedent basis and is therefore considered indefinite. For the purposes of examination, the examiner will interpret the “one or more components capturing and outputting biometric data and one or more components capturing and outputting location data wherein the one or more components capturing and outputting biometric data are 
As per claim 16, 
This claim depends from a base claim that has been found to be indefinite. Accordingly, this claim is also found to be indefinite. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-20 of U.S. Patent No. 10,423,964. Although the claims at issue are not identical, they are not patentably distinct from each other.
As per claim 1, 
U.S. Patent No. 10,423,964 discloses a user controlled mobile device for use by a health care recipient which operates independent of health care facility hardware and for use in countering phantom billing fraud in connection with receiving health care services. (Claim 1 of U.S. Patent No. 10,423,964. The claim recites “[a] user controlled mobile device for use by a health care recipient which operates independent of health care 
U.S. Patent No. 10,423,964 further discloses a sensor bank in the user controlled mobile device having one or more components for capturing and outputting location data and biometric data of the health care recipient wherein one or more of the components for capturing and outputting biometric data are selected from the group consisting of fingerprint readers, image analyzers, voice processors, facial recognition scanners, iris scanners, or retinal scanners. (Claim 1 of U.S. Patent No. 10,423,964. The teaching describes “a sensor bank in the user controlled mobile device, the sensor bank comprising one or more components capturing and outputting biometric data identifying the health care recipient… wherein the one or more components capturing and outputting biometric data are selected from the group consisting of fingerprint readers, image analyzers, voice processors, facial recognition scanners, iris scanners, or retinal scanners”)
U.S. Patent No. 10,423,964 further discloses an event record creator in the user controlled mobile device creating an event record compiling without explicit user intervention the location data, the biometric data, and a timestamp corresponding to a time of capture of the location data and the biometric data occurring or detected at or near the time of the timestamp and controlled by the user evidencing an existence or an absence of phantom billing, wherein the event record includes one or more confidence scores relevant to a determination of confidence in the accuracy or trustworthiness of the captured location data and the capture biometric data. (Claim 1 of U.S. Patent No. 10,423,964. The teaching describes “an event record creator in the user controlled mobile device creating an event record compiling without explicit user intervention the location data, the biometric data, and a timestamp corresponding to a time of capture of the location data and the biometric data occurring or detected at or near the time of the 
U.S. Patent No. 10,423,964 further discloses a permissions engine in the user controlled mobile device having an interface for receiving permissions indications from the health care recipient that grant access permissions and define access conditions to specific event records in the mobile device to third party services. (Claim 1 of U.S. Patent No. 10,423,964. The teaching describes “a permissions engine in the user controlled mobile device having an interface for receiving permissions indications from the health care recipient that grant access permissions and define access conditions to specific event records in the mobile device to third party services”)
U.S. Patent No. 10,423,964 further discloses a data storage device in the user controlled mobile device storing the event record indicating when the health care recipient was at the particular location based upon the one or more confidence scores, the timestamp, the biometric data and location data evidences the location of the health care recipient at a time indicated by the timestamp and are accessible when the health care recipient-specified access permissions and access conditions are satisfied. (Claim 1 of U.S. Patent No. 10,423,964. The teaching describes “a data storage device in the user controlled mobile device storing the event record indicating when the health care recipient was at the particular location based upon the confidence score, the timestamp, the biometric data and location data… evidences the location of the health care recipient at a time indicated by the timestamp and are accessible when the health care recipient-specified access permissions and access conditions are satisfied”)
Accordingly, while the claims at issue are not identical with the claims in U.S. Patent No. 10,423,964, they are not patentably distinct from each other. 
As per claim 2, 
U.S. Patent No. 10,423,964 discloses the limitations of claim 1. 
U.S. Patent No. 10,423,964 further discloses further comprising a sensor fusion component implemented as part of a microprocessor, microcontroller or system-on-chip in the user controlled mobile device and configured to determine a composite confidence level to increase a confidence score of captured biometric data and/or captured location data. (Claim 1 of U.S. Patent No. 10,423,964. The teaching describes “a sensor fusion component implemented as part of a microprocessor, microcontroller or system-on-chip in the user controlled mobile device and configured to… determine a composite confidence level to increase a confidence score of captured biometric data and/or captured location data”)
Accordingly, while the claims at issue are not identical with the claims in U.S. Patent No. 10,423,964, they are not patentably distinct from each other.
As per claim 3, 
U.S. Patent No. 10,423,964 discloses the limitations of claim 2. 
U.S. Patent No. 10,423,964 further discloses wherein the sensor bank comprises a first sensor for capturing biometric data and a second sensor for capturing the location data and wherein entries to the event record are entered only when the composite confidence level exceeds a predetermined threshold. (Claim 2 of U.S. Patent No. 10,423,964. The teaching describes “wherein the sensor bank comprises a first sensor for capturing biometric data and a second sensor for capturing the location data and wherein entries to the event record are entered only when the composite confidence level exceeds a predetermined threshold”)
Accordingly, while the claims at issue are not identical with the claims in U.S. Patent No. 10,423,964, they are not patentably distinct from each other.
As per claim 4, 
U.S. Patent No. 10,423,964 discloses the limitations of claim 1. 
U.S. Patent No. 10,423,964 further discloses wherein the sensor bank comprises a single sensor for capturing both the biometric data and the location data and wherein the biometric data and the location data generates a more reliable record under user control and independent of any facility records. (Claim 3 of U.S. Patent No. 10,423,964. The teaching describes “wherein the sensor bank comprises a single sensor for capturing both the biometric data and the location data and wherein the biometric data and the location data generates a more reliable record under user control and independent of any facility records”)
Accordingly, while the claims at issue are not identical with the claims in U.S. Patent No. 10,423,964, they are not patentably distinct from each other.
As per claim 5, 
U.S. Patent No. 10,423,964 discloses the limitations of claim 1.
U.S. Patent No. 10,423,964 further discloses wherein the sensor bank comprises a plurality of sensors for capturing and outputting biometric data and a sensor fusion component receives the biometric data from the plurality of sensors and generates a confidence score based on a quantitative and qualitative combination of individual confidence scores of each of the plurality of biometric sensors to determine the composite confidence level to improve the accuracy and reliability of the captured biometric data. (Claim 4 of U.S. Patent No. 10,423,964. The teaching describes “wherein the sensor bank comprises a plurality of sensors for capturing and outputting biometric data and the sensor fusion component receives the biometric data from the plurality of sensors and generates a confidence score based on a quantitative and qualitative combination of individual confidence scores of each of the plurality of 
Accordingly, while the claims at issue are not identical with the claims in U.S. Patent No. 10,423,964, they are not patentably distinct from each other.
As per claim 6, 
U.S. Patent No. 10,423,964 discloses the limitations of claim 1.
U.S. Patent No. 10,423,964 further discloses wherein the sensor bank comprises a plurality of sensors for capturing and outputting location data and a sensor fusion component receives the location data from the plurality of sensors and generates a confidence score based on a quantitative and qualitative combination of individual confidence scores of each of the plurality of location sensors to determine a composite confidence level to determine the composite confidence level to increase the confidence score of the captured location data. (Claim 5 of U.S. Patent No. 10,423,964. The teaching describes “wherein the sensor bank comprises a plurality of sensors for capturing and outputting location data and the sensor fusion component receives the location data from the plurality of sensors and generates a confidence score based on a quantitative and qualitative combination of individual confidence scores of each of the plurality of location sensors to determine a composite confidence level to determine the composite confidence level to increase the confidence score of the captured location data”)
Accordingly, while the claims at issue are not identical with the claims in U.S. Patent No. 10,423,964, they are not patentably distinct from each other.
As per claim 7, 
U.S. Patent No. 10,423,964 discloses the limitations of claim 1.
U.S. Patent No. 10,423,964 further discloses wherein the user controlled mobile device is further configured to provide to a payer entity one or more responsive event records based upon successful authentication through a broker/interface that permissions have been granted for the one or more responsive event records. (Claim 6 of U.S. Patent No. 10,423,964. The teaching describes “wherein the user controlled mobile device is further configured to provide to a payer entity one or more responsive event records based upon successful authentication through a broker/interface that permissions have been granted for the one or more responsive event records”)
Accordingly, while the claims at issue are not identical with the claims in U.S. Patent No. 10,423,964, they are not patentably distinct from each other.
As per claim 8, 
U.S. Patent No. 10,423,964 discloses the limitations of claim 1.
U.S. Patent No. 10,423,964 further discloses wherein the event record creator includes information identifying at least one property of the sensor bank that can be used to quantitatively or qualitatively determine a confidence score pertaining to the accuracy and/or trustworthiness of at least one of the biometric data and the location data. (Claim 7 of U.S. Patent No. 10,423,964. The teaching describes “wherein the event record creator includes information identifying at least one property of the sensor bank that can be used to quantitatively or qualitatively determine the confidence score pertaining to the accuracy and/or trustworthiness of at least one of the biometric data and the location data”)
Accordingly, while the claims at issue are not identical with the claims in U.S. Patent No. 10,423,964, they are not patentably distinct from each other.
As per claim 9, 
U.S. Patent No. 10,423,964 discloses the limitations of claim 1.
U.S. Patent No. 10,423,964 further discloses a message broker/interface receiving access request from a third party service, the access request containing credentials identifying the third party service and information about a particular event for which the third party service requires evidence that the health care recipient participated. (Claim 8 of U.S. Patent No. 10,423,964. The teaching describes “a message broker/interface receiving access request from a third party service, the access request containing credentials identifying the third party service and information about a particular event for which the third party service requires evidence that the health care recipient participated”)
U.S. Patent No. 10,423,964 further discloses an access control module that receives the access request and evaluates from the information contained therein whether access to specified entries in the data storage device is permitted and when permitted retrieves stored access permissions from the data storage device. (Claim 8 of U.S. Patent No. 10,423,964. The teaching describes “an access control module that receives the access request and evaluates from the information contained therein whether access to specified entries in the data storage device is permitted and when permitted retrieves stored access permissions from the data storage device”)
U.S. Patent No. 10,423,964 further discloses wherein the message broker/interface receives results of the access control module and generates a message to the third party service indicating when a record that satisfies the access request does not exist in the data storage device, thereby evidencing that the particular event did not occur. (Claim 8 of U.S. Patent No. 10,423,964
Accordingly, while the claims at issue are not identical with the claims in U.S. Patent No. 10,423,964, they are not patentably distinct from each other.
As per claim 10, 
U.S. Patent No. 10,423,964 discloses a user controlled mobile device creating a personal audit trail for use by a health care recipient which operates independent of health care facility hardware and for use in countering phantom billing fraud in connection with receiving health care services. (Claim 10 of U.S. Patent No. 10,423,964. The teaching describes “[a] user controlled mobile device creating a personal audit trail for use by a health care recipient which operates independent of health care facility hardware and for use in countering phantom billing fraud in connection with receiving health care services”)
U.S. Patent No. 10,423,964 further discloses a sensor bank in the user controlled mobile device, the sensor bank comprising one or more components capturing and outputting biometric data and one or more components capturing and outputting location data wherein the one or more components capturing and outputting biometric data are selected from the group consisting of fingerprint readers, image analyzers, voice processors, facial recognition scanners, iris scanners, or retinal scanners. (Claim 10 of U.S. Patent No. 10,423,964
U.S. Patent No. 10,423,964 further discloses a processor configured to receive the biometric data and the location data and determine a confidence score. (Claim 10 of U.S. Patent No. 10,423,964. The teaching describes “a processor configured to receive the biometric data and the location data and determine a confidence score”)
U.S. Patent No. 10,423,964 further discloses a data storage device in the mobile device holding an event record created without explicit user intervention indicating whether the particular user was at the particular location, the event record comprising the confidence score, a timestamp corresponding to events at or near a time of the timestamp including a time of capture of the biometric data and the location data, the biometric data and the location data, whereby the stored event record serves as the personal audit trail evidencing whereabouts of the particular user at a time indicated by the timestamp and further evidencing an existence or an absence of phantom billing. (Claim 10 of U.S. Patent No. 10,423,964. The teaching describes “a data storage device in the mobile device holding an event record created without explicit user intervention indicating whether the particular user was at the particular location, the event record comprising the confidence score, a timestamp corresponding to events at or near a time of the timestamp including a time of capture of the biometric data and the location data, the biometric data and the location data, whereby the stored event record serves as the personal audit trail evidencing whereabouts of the particular user at a time indicated by the timestamp and further evidencing an existence or an absence of phantom billing”) 
U.S. Patent No. 10,423,964 further discloses a permissions manager in the user controlled mobile device configured to receive the third party requests for event records and evaluate the third party requests against access requirements specified by the particular user. (Claim 10 of U.S. Patent No. 10,423,964. The teaching describes “a permissions manager in the user controlled mobile device coupled to receive the third 
Accordingly, while the claims at issue are not identical with the claims in U.S. Patent No. 10,423,964, they are not patentably distinct from each other.
As per claim 11, 
U.S. Patent No. 10,423,964 discloses the limitations of claim 10.
U.S. Patent No. 10,423,964 further discloses wherein the sensor bank comprises a first sensor for capturing biometric data and a second sensor for capturing the location data. (Claim 11 of U.S. Patent No. 10,423,964. The teaching describes “wherein the sensor bank comprises a first sensor for capturing biometric data and a second sensor for capturing the location data”)
Accordingly, while the claims at issue are not identical with the claims in U.S. Patent No. 10,423,964, they are not patentably distinct from each other.
As per claim 12, 
U.S. Patent No. 10,423,964 discloses the limitations of claim 10.
U.S. Patent No. 10,423,964 further discloses wherein the sensor bank comprises a single sensor for capturing both the biometric data and the location data. (Claim 12 of U.S. Patent No. 10,423,964. The teaching describes “wherein the sensor bank comprises a single sensor for capturing both the biometric data and the location data”) 
Accordingly, while the claims at issue are not identical with the claims in U.S. Patent No. 10,423,964, they are not patentably distinct from each other.
As per claim 13, 
U.S. Patent No. 10,423,964 discloses the limitations of claim 10.
U.S. Patent No. 10,423,964 further discloses wherein the sensor bank comprises a plurality of sensors for capturing and outputting biometric data and the mobile device Claim 13 of U.S. Patent No. 10,423,964. The teaching describes “wherein the sensor bank comprises a plurality of sensors for capturing and outputting biometric data and the mobile device further comprises a sensor fusion component receiving the biometric data from the plurality of sensors and generating the confidence score based on a quantitative and qualitative combination of individual confidence scores of each of the plurality of biometric sensors to determine the composite confidence level to improve the accuracy and reliability of the captured biometric data”)
Accordingly, while the claims at issue are not identical with the claims in U.S. Patent No. 10,423,964, they are not patentably distinct from each other.
As per claim 14, 
U.S. Patent No. 10,423,964 discloses the limitations of claim 10.
U.S. Patent No. 10,423,964 further discloses wherein the sensor bank comprises a plurality of sensors for capturing and outputting location data and the mobile device further comprises a sensor fusion component receiving the location data from the plurality of sensors and generating the confidence score based on a quantitative and qualitative combination of individual confidence scores of each of the plurality of location sensors to determine a composite confidence level to determine the composite confidence level to increase the confidence score of the captured location data. (Claim 14 of U.S. Patent No. 10,423,964. The teaching describes “wherein the sensor bank comprises a plurality of sensors for capturing and outputting location data and the mobile device further comprises a sensor fusion component receiving the location data from the 
Accordingly, while the claims at issue are not identical with the claims in U.S. Patent No. 10,423,964, they are not patentably distinct from each other.
As per claim 15, 
U.S. Patent No. 10,423,964 discloses the limitations of claim 10.
U.S. Patent No. 10,423,964 further discloses wherein the data storage device is cryptographically secured using a key defined by the particular user. (Claim 15 of U.S. Patent No. 10,423,964. The teaching describes “wherein the data storage device is cryptographically secured using a key defined by the particular user”)
Accordingly, while the claims at issue are not identical with the claims in U.S. Patent No. 10,423,964, they are not patentably distinct from each other.
As per claim 16, 
U.S. Patent No. 10,423,964 discloses the limitations of claim 11.
U.S. Patent No. 10,423,964 further discloses further comprising a permissions engine having an interface for receiving permissions indications from the particular user that grant access permissions and conditions to specific entries in the data storage device to third party services specified by the particular user, wherein the access permissions and conditions are stored with each entry in the data storage. (Claim 16 of U.S. Patent No. 10,423,964. The teaching describes “further comprising a permissions engine having an interface for receiving permissions indications from the particular user that grant access permissions and conditions to specific entries in the data storage device to third party 
Accordingly, while the claims at issue are not identical with the claims in U.S. Patent No. 10,423,964, they are not patentably distinct from each other.
As per claim 17, 
U.S. Patent No. 10,423,964 discloses the limitations of claim 10.
U.S. Patent No. 10,423,964 further discloses further comprising an access control module that receives requests for access to specified entries in the data storage device, retrieves stored access permissions from the data storage device, evaluates the request to determine when the access permissions have been satisfied, and decrypts the specified entries. (Claim 17 of U.S. Patent No. 10,423,964. The teaching describes “further comprising an access control module that receives requests for access to specified entries in the data storage device, retrieves stored access permissions from the data storage device, evaluates the request to determine when the access permissions have been satisfied, and decrypts the specified entries”)
Accordingly, while the claims at issue are not identical with the claims in U.S. Patent No. 10,423,964, they are not patentably distinct from each other.
As per claim 18, 
U.S. Patent No. 10,423,964 discloses the limitations of claim 10.
U.S. Patent No. 10,423,964 further discloses wherein the processor determines the composite confidence level algorithmically based on a confidence level of the biometric data or a confidence level of the location information. (Claim 18 of U.S. Patent No. 10,423,964
Accordingly, while the claims at issue are not identical with the claims in U.S. Patent No. 10,423,964, they are not patentably distinct from each other.
As per claim 19, 
U.S. Patent No. 10,423,964 discloses a mobile device for use by and controlled by a health care recipient in countering phantom billing fraud in connection with receiving telemedicine services. (Claim 19 of U.S. Patent No. 10,423,964. The teaching describes “[a] mobile device for use and controlled by a health care recipient in countering phantom billing fraud in connection with receiving telemedicine services”)
U.S. Patent No. 10,423,964 further discloses one or more components capturing and outputting biometric data identifying the health care recipient, wherein the one or more components capturing and outputting biometric data are selected from the group consisting of fingerprint readers, image analyzers, voice processors, facial recognition scanners, iris scanners, or retinal scanners. (Claim 19 of U.S. Patent No. 10,423,964. The teaching describes “one or more components capturing and outputting biometric data identifying the health care recipient, wherein the one or more components capturing and outputting biometric data are selected from the group consisting of fingerprint readers, image analyzers, voice processors, facial recognition scanners, iris scanners, or retinal scanners”)
U.S. Patent No. 10,423,964 further discloses one or more components in the mobile device capturing and outputting virtual location data identifying a communication channel used by the health care recipient to receive the telemedicine services. (Claim 19 of U.S. Patent No. 10,423,964
U.S. Patent No. 10,423,964 further discloses an event record creator to create an event record in the mobile device compiling without explicit user intervention the virtual location data, the biometric data, and a timestamp corresponding to a time of capture of the virtual location data and the biometric data occurring or detected at or near the time of the timestamp. (Claim 19 of U.S. Patent No. 10,423,964. The teaching describes “an event record creator to create an event record in the mobile device compiling without explicit user intervention the virtual location data, the biometric data, and a timestamp corresponding to a time of capture of the virtual location data and the biometric data occurring or detecting at or near the time of the timestamp”)
U.S. Patent No. 10,423,964 further discloses a permissions engine having an interface for receiving permissions indications from and under control by the health care recipient that grant access permissions and define access conditions to specific event records to third party services specified by the particular user. (Claim 19 of U.S. Patent No. 10,423,964. The teaching describes “a permissions engine having an interface for receiving permissions indications from and under control by the health care recipient that grant access permissions and define access conditions to specific event records to third party services specified by the particular user”)
U.S. Patent No. 10,423,964 further discloses a data storage device in the mobile device storing the event record and, whereby the stored event record evidences that the health care recipient received the telemedicine services at a particular time indicated by the timestamp and are accessible when user-specified access permissions and access conditions are satisfied. (Claim 19 of U.S. Patent No. 10,423,964
Accordingly, while the claims at issue are not identical with the claims in U.S. Patent No. 10,423,964, they are not patentably distinct from each other.
As per claim 20, 
U.S. Patent No. 10,423,964 discloses the limitations of claim 19.
U.S. Patent No. 10,423,964 further discloses a message broker/interface for receiving requests for event records from third party services. (Claim 20 of U.S. Patent No. 10,423,964. The teaching describes “a message broker/interface for receiving requests for event records from third party services”)
U.S. Patent No. 10,423,964 further discloses wherein the permissions engine is coupled to receive the third party requests for event records and evaluate the third party requests against the access requirements specified by the health care recipient, wherein the message interface responds to the requests for event records with information about the existence of event records that satisfy the request when the health care recipient-specified access requirements are satisfied and wherein the event record evidences an absence of phantom billing. (Claim 20 of U.S. Patent No. 10,423,964. The teaching describes “wherein the permissions engine is coupled to receive the third party requests for event records and evaluate the third party requests against the access requirements specified by the health care recipient, wherein the message interface responds to the requests for event records with information about the existence of event records that satisfy the request when the health care recipient-specified access requirements are satisfied and wherein the event record evidences an absence of phantom billing”)
Accordingly, while the claims at issue are not identical with the claims in U.S. Patent No. 10,423,964, they are not patentably distinct from each other.

Subject Matter Free of Prior Art
Claims 1-20 contain subject matter free of prior art. The examiner notes that the pending claims are similar to the claims in U.S. Patent No. 10,423,964 which was allowed from case 15/895319 on May 23, 2019. In this office action, the examiner noted that the examiner could not find a single reference or combination of references with adequate rationale for combination to teach the claimed combination of elements that include “an event record creator in the user controlled mobile device creating an event record compiling without explicit user intervention the location data, the biometric data, and a timestamp corresponding to a time of capture of the location data and the biometric data” for the use of “further evidencing an existence or absence of phantom billing” as features that distinguish themselves from the prior art. The pending claims contain these same distinguishing features deemed allowable over the prior art on May 23, 2019 and after a thorough updated search of the prior art for the pending claims, the examiner has come to the same conclusion that the pending claims contain subject matter free of prior art. The closest prior art to the pending claims that were found are: Kimmel (US 2004/0143454), Chen et al. (US 6,944,566), Joao et al. (US 2009/0313049), Proulx et al. (US 2011/0189980), Simske et al. (2011/0209214), Huber et al. (US 8,396,282), Han et al. (US 2014/0004828), Song et al. (US 2014/0016835), Kaundinya et al. (US 8,799,010), Nelson et al. (US 2015/0227697) and Gillian et al. (US 2017/0097413). None of these prior art references alone or in combination would reasonably teach the limitations of the pending claims. The pending claims would become allowable if the rejections above were removed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686